Citation Nr: 0911375	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for bilateral ear fungus and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1943 
until May 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston Texas, which, in 
relevant part, reopened, but continued to deny, the Veteran's 
claim for service connection for bilateral ear fungus.  

In February 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board -commonly referred to 
as a Travel Board hearing.  

In this decision the Board (like the RO) is reopening the 
Veteran's claim on the basis of new and material evidence and 
then readjudicating the claim on the underlying merits, i.e., 
on a de novo basis.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's September 1947 rating 
decision denying his claim for service connection for 
bilateral ear fungus.  

2.  However, additional medical evidence submitted since that 
September 1947 RO decision relates to unestablished facts 
necessary to substantiate this claim and raises a reasonable 
possibility of substantiating it.

3.  The evidence of record, however, is still questionable as 
to whether the Veteran currently has ear fungus and, 
regardless, does not establish this condition is attributable 
to his military service.



CONCLUSIONS OF LAW

1.  The RO's September 1947 rating decision denying the 
Veteran's claim for service connection for bilateral ear 
fungus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But additional evidence submitted since that September 
1947 rating decision is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2008).

3.  The Veteran does not have bilateral ear fungus that was 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in May 2003, May 
2006, and June 2008, the RO advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Consider, as well, 
that the RO issued that May 2003 VCAA notice letter prior to 
initially adjudicating his claim in July 2003, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

Furthermore, the June 2008 letter also provided notice in 
compliance with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), wherein the U.S. Court of Appeals for Veterans 
Claims (Court) held that VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit, here, service connection, which is being sought.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior decision and 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  

It equally deserves mentioning that the May 2006 and June 
2008 letters also informed the Veteran of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing the additional VCAA notice May 2006 and 
June 2008, the RO has gone back and readjudicated the 
Veteran's claim in the supplemental statements of the case 
(SSOCs) issued in August and December 2008, including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate or incomplete, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by an accredited Veteran's service organization, 
Disabled American Veterans, and his representative is 
presumably knowledgeable of the requirements for reopening a 
previously denied, unappealed, claim and for establishing 
entitlement to service connection for the condition at issue.  

The Veteran asserts that his service treatment records (STRs) 
are incomplete, specifically as they concern his service 
while stationed in the Marshall Islands.  See his February 
2009 hearing testimony.  The Board sees the RO has made 
several attempts to locate any additional STRs, in the event 
they are indeed incomplete.  An August 1947 letter from the 
Navy's Bureau of Medicine and Surgery provides that searches 
were conducted at the Naval Records Management Center in 
New Orleans, Louisiana, and at the naval stations in 
Kingsville, Texas, and Corpus Christi, Texas.  A March 1961 
letter from the RO, in response to the Veteran's inquiry 
regarding his records, states the RO had been unable to 
determine whether his records were complete.  And a May 2003 
RO records request also shows the RO has more recently 
attempted to locate any missing STRs.  Hence, the Board finds 
the RO has made reasonable attempts to locate any missing 
records, and further such attempts would be futile.  
See 38 C.F.R. § 3.159(c)(2) and (3).

The Board is mindful that when at least a portion of the STRs 
are lost or missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

And so, as for the duty to assist, the RO obtained (or made 
reasonable attempts to obtain) the Veteran's STRs, service 
personnel records, private medical records and VA medical 
records.  The Veteran indicated during his recent February 
2009 hearing that he had been treated for this claimed 
condition by private physicians.  But he also indicated these 
doctors are now either deceased or no longer in practice and 
that any remaining records from that treatment are 
unavailable.  Hence, further attempts to obtain those records 
also would be futile.  See 38 C.F.R. § 3.159(c)(1).  
Therefore, as there is no indication that any additional 
evidence remains outstanding, which is obtainable, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claim for Service Connection for Bilateral Ear 
Fungus

The RO first considered and denied the Veteran's claim in a 
September 1947 rating decision.  The RO denied this claim 
because there was no competent medical evidence of an in-
service incurrence of or treatment relating to bilateral ear 
fungus, nor was there evidence of its existence upon 
discharge from service.  The Veteran did not file a timely 
notice of disagreement (NOD) to initiate an appeal of that 
September 1947 RO decision, so it is final and binding on him 
based on the evidence then of record and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.200, 20.302, 20.1103.



Since the RO has previously considered and denied this claim, 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").



The RO's September 1947 denial of the Veteran's claim is the 
most recent final and binding decision on this claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen this claim.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's September 1947 decision, new and material evidence 
would consist of competent evidence suggesting the Veteran 
has this claimed disorder and that there is a correlation 
between it and his military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  See also Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

During his February 2009 hearing, the Veteran submitted a 
prescription for triamcinolone acetonide cream - a medication 
commonly prescribed for the treatment of various skin 
conditions, asserting that his physician had provided him 
this medication to address the bilateral ear fungus.  This 
additional evidence is both new and material concerning his 
claim because it was not previously submitted to 
decisionmakers and, and therefore not previously considered, 
and because it relates to an unestablished fact necessary to 
substantiate his claim - specifically, the presence of the 
currently claimed disability.  So this additional evidence 
raises a reasonable possibility of substantiating his claim.  
See 38 C.F.R. § 3.156(a).  This claim, therefore, is 
reopened.  



III.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Ear Fungus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it).  

The record is unclear as to whether the Veteran has bilateral 
ear fungus, per se.  Although he asserts that he has this 
condition, as a layman, he is not competent to provide such a 
diagnosis; instead, there must be competent evidence of 
record providing this necessary information.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); and see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His medical records do not mention a current 
diagnosis of bilateral ear fungus, although he asserts that 
he has been told by various physicians that he has this 
condition.  However, the Court has held that the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it is through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

During his February 2009 hearing, however, the Veteran showed 
a prescription for a topical cream that he says was 
prescribed for dermatological conditions, asserting that a 
private physician had given him this medication to 
specifically address the claimed bilateral ear fungus.  The 
Veteran's medical records indicate that most recently, in 
February 2008, he was examined and treated by a private 
dermatologist, Dr. G.P.  At that time, Dr. G.P. diagnosed the 
Veteran with basal cell carcinoma, actinic keratosis, and 
seborrheic keratosis associated with his face and arms.  
There is no mention of any ear fungus or other skin disorder 
involving the Veteran's ears.  His VA treatment records also 
do not show a diagnosis of bilateral ear fungus (or any other 
skin disorder associated with his ears).  But the Board also 
sees that an April 2006 exam report from a private 
dermatologist, Dr. P.S., diagnoses the Veteran with 
hemangioma on his back, and the sketch accompanying this 
diagnosis indicates some dermatological condition of the 
ears, bilaterally.

Regardless, even assuming for the sake of argument that it 
can be shown the Veteran has a current diagnosis of some skin 
disorder involving his ears - whether it be ear fungus or 
something else, his claim still fails for the lack of 
objective evidence establishing a relationship or correlation 
between this disorder and his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this relationship between his asserted condition 
and his military service, the Veteran alleges that while 
stationed at Kwajalein Island, Marshall Islands in 1945 
during World War II, he contracted bilateral ear fungus 
through contaminated water.  And he attributes his current 
symptoms to that incident in service.  The mere fact that he 
filed a claim specifically for ear fungus so relatively soon 
after his military service ended (which, as mentioned, the RO 
adjudicated in September 1947, though denying it) reflects 
positively on the credibility of that allegation of having 
contracted this condition in service.  See, e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), indicating the Board may 
not disregard a medical opinion solely on the rationale that 
it was based on a history given by the Veteran.  Rather, 
reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
Veteran as lacking credibility.



Here, though, even were the Board to accept for the sake of 
argument that there was some manifestation of ear fungus in 
service - in the manner the Veteran is alleging, it still 
must be shown that that relevant disease or injury in service 
resulted in chronic, meaning permanent, residual disability.  
And as the RO indicated when denying the claim in September 
1947, there was no mention of any complaints or treatment for 
this condition in service (despite the Veteran's present 
contentions to the contrary) or, more importantly, any 
indications of ear fungus or disease at the time of his 
discharge from service.

Where, as here, chronicity of disease or injury in service is 
not shown or is legitimately questionable, continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Moreover, evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

Although the Veteran, as a layman, is competent to provide 
evidence of his observable symptoms, such as an excessive 
buildup of wax in his ears or difficulty hearing, etc., he is 
not competent to diagnose ear fungus or to causally relate 
any current ear fungus he may have to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); and Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Instead, this requires supporting 
medical evidence, and not just a prescription for 
dermatological medication.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).



The RO's inability to obtain any additional STRs is indeed 
unfortunate.  Keep in mind, though, the Board is accepting 
the Veteran's written and hearing testimony, under oath, 
regarding contracting ear fungus in service as credible.  
So further documentation of this point, even if these 
supposed additional STRs were obtained, is unnecessary.  The 
fact remains that there is no indication he subsequently 
mentioned or complained about this condition when examined 
for separation from service, as reflected by the report of 
the physical examination he had in anticipation of being 
discharged from service.  And this report is of record, so it 
may be considered as probative evidence against his claim.  
Struck v. Brown, 9 Vet. App. 145 (1996).  Moreover, despite 
his rather immediately filing a claim soon after service, 
there is no evidence of continuity of symptomatology 
following service, including for many years after the RO 
initially adjudicated and denied his claim in September 1947.  
This, too, is probative evidence against his claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Indeed, 
as explained, even today, several decades later, it is still 
questionable whether he even has ear fungus, much less 
related to his military service.

Furthermore, missing STRs, alone (even if records are in fact 
missing), does not obviate the need for the Veteran to still 
have medical nexus evidence supporting his claim by 
suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  In other words, missing or incomplete STRs 
do not lower the threshold for an allowance of a claim.  
There is no reverse presumption for granting a claim.  The 
legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

Here, the Veteran does not have this required medical nexus 
evidence, so his claim must be denied.  A VA examination and 
opinion are not necessary to decide his claim because of the 
looming uncertainty over whether he has the required evidence 
of current disability - namely, a current diagnosis of ear 
fungus, and since his STRs and other records pertaining to 
his military service (which are of record and therefore 
available for consideration) do not mention any relevant 
complaints or objective clinical findings, including a 
diagnosis of ear fungus.  As well, as also mentioned, there 
is no medical opinion otherwise suggesting a correlation 
between any current ear fungus or other ear disease related 
disability and his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  But in the absence of 
evidence of in-service disease or injury, and more 
specifically "chronic" disease or injury in service, 
referral of this case to obtain an examination and/or opinion 
as to the etiology of the Veteran's claimed disability would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between 
bilateral ear fungus (or any other current skin disorder 
involving his ears) and his military service would 
necessarily be based solely on speculation as to what 
occurred in service.  And this is an insufficient basis for 
granting service connection.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993); and generally Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).



The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral ear fungus, in turn 
meaning the benefit-of-the-doubt rule does not apply and this 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral ear fungus is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


